Citation Nr: 0719373	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-24 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a cervical spine 
disorder, as secondary to service-connected right eye 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to June 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions from the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in St. Petersburg, 
Florida, which inter alia, denied service connection for a 
cervical spine disorder, service connection for residuals of 
stroke and for total rating based on individual 
unemployability. 

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in February 2007 at 
the RO.  A transcript of this hearing is associated with the 
claims file.  

The veteran has withdrawn his claims for service connection 
for residuals of a stroke and for total rating based on 
individual unemployability at his hearing held in February 
2007.  These issues are no longer before the Board.


FINDINGS OF FACT

1.  Service connection has been established for aphaki of the 
right eye, evaluated as 30 percent disabling.

2.  There is no competent medical evidence showing that the 
veteran's currently diagnosed cervical spine disorder is 
related to his service-connected aphaki of the right eye.




CONCLUSION OF LAW

A cervical spine disorder is not proximately due to or the 
result of a service-connected right eye disability.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VA notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's formal claim seeking 
entitlement to service connection for the cervical spine was 
received in November 2004.  Prior to adjudication of the 
claim in April 2005, the RO provided initial VA notice as it 
applies to his secondary service connection claim, in a 
December 2004 letter.  In this letter, the veteran was told 
of the requirements to establish service connection, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letter specifically notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case. 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c) (2006).  In this case, all identified and 
available evidence has been obtained, including all relevant 
treatment records, and examination reports.  The veteran 
testified in his February 2007 hearing that he now retired 
and received Social Security benefits, as he could no longer 
work, but he indicated that he actually retired, and he is 
noted to have been still working at age 62 back in 2003, 
which would have been the first year he would have been 
eligible for age related Social Security benefits.  Thus 
there is no need to obtain Social Security records as the 
evidence reflects that he is receiving age related Social 
Security benefits.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  The 
veteran was sent such notice in a letter dated in March 2006.  
Thus, the Board finds that no additional evidence, which may 
aid the veteran's claim or might be pertinent to the bases of 
the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.



II. Secondary Service Connection

Service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is claiming entitlement to service connection for 
a cervical spine disorder as secondary to his service-
connected right eye disability.  He alleges that his eye 
disorder has required him to position his head in a certain 
way that put strain on his neck and caused him to develop 
degenerative disease of the cervical spine. 

The veteran's June 1959 enlistment examination showed his 
spine to be within normal limits.  The report of medical 
history within the same month revealed him to deny bone, 
joint or other deformity or arthritis.  Service medical 
records showed no complaints related to the cervical spine.  
In August 1959, the veteran injured his right eye with a 
bayonet accident and received a penetrating corneal injury of 
the right eye.  The bulk of the service medical records 
address treatment for this injury.  His April 1962 separation 
examination and report of medical history were negative for 
cervical spine complaints.  He did have scarring of the right 
cornea.

A February 1975 VA examination revealed his neck to be supple 
on examination and there were no findings of neck 
abnormalities at this time.  

VA treatment records from the 1990's through 2001 were 
negative for any chronic complaints related to the cervical 
spine.  The veteran was admitted in July 1994 for complaints 
of possibly having a stroke with some complaints that 
included that his neck hurts, but the diagnosis was transient 
global amnesia.  Aside from this record that included neck 
pain, the rest of the records from the 1990's are silent for 
symptoms related to his neck.  The VA examinations from 
February 1996 and October 2000 were limited to his eye 
disorders and made no mention of his cervical spine.  

A cervical spine disorder was first shown in October 2003 
when he was hospitalized at a VA medical facility for a right 
cerebellar infarct (CVA).  His neck was supple with full 
range of motion and no jugular vein distention.  A magnatic 
resonance imaging (MRI) of the cervical spine was noted to 
show a disc hernia at C6-7 on the right with nerve root 
compression at the same area.  This was a very tiny essential 
disc herniation at C5-6 with osteophyte changes.  A November 
2003 treatment record revealed the veteran to recently be 
discharged from the hospital for a CVA and the MRI showed a 
herniated disc of the cervical spine.  He did not want 
surgery.  The impression was cervical herniated disc.  In 
April 2004 he was referred to physical therapy for cervical 
herniated nucleus pulpous.  He stated that approximately 9 
months ago he was cleaning ceilings as part of his job in 
which he had to look up for about 4 hours.  He stated that 
the pain started at that time and became progressively worse.  
He currently complained of pain in his right neck.  The site 
of pain was in the right side of the neck and was constant, 
shooting, sharp, stabbing and heavy.  The pain was 7/10 at 
the time of the evaluation with 3/10 at his best and 20/20 
worst.  Pain increased with motion and nothing relieved it.  
His goals were to avoid an operation.  No opinion as to 
etiology was given in the physical therapy record.  

In June 2004 the veteran underwent a VA examination for his 
right eye condition and complained that the head turn he used 
to watch television caused his neck muscles to be sore and he 
felt this was related to his right eye condition.  The rest 
of the examination focused on the eye condition.  

An August 2004 VA opinion noted that the veteran has severe 
degenerative disc disease (DDD) with radiculopathy and due to 
this and other medical problems, he was permanently and 
totally disabled.  No etiology opinion was given.  

In November 2004 a VA doctor provided an opinion regarding 
the veteran's neck.  He said that he reviewed the veteran's 
history and in his opinion the veteran's neck condition which 
involves a degenerative disc disease and spinal stenosis was 
more likely than not related to his military injury of the 
eyes which has caused him to overcompensate with his neck 
positioning in order to see effectively throughout the years, 
resulting in DDD.  

The report of a September 2005 VA examination of the spine 
included a review of the claims file.  The veteran claimed 
his degenerative disease of his cervical spine was secondary 
to his service-connected eye condition.  Specific reference 
also noted the VA doctor's November 2004 letter which opined 
that the veteran's cervical DDD was due to his eye condition 
because he had to have his neck in various positions to see 
with his eye condition.  Again the claims file and medical 
literature were reviewed and again there was no evidence in 
the literature that supports a connection from any eye 
condition to the development of arthritis in the neck.  The 
examiner stated that although it was theoretically possible 
that excess movement in the neck could put excess strain on 
the neck and cause arthritis, it was much more likely that 
the development of cervical arthritis which is present so 
commonly in the population was just a manifestation of aging.  
Thus this doctor believed that it would be speculation to 
relate these 2 conditions.  

The veteran testified at his February 2007 hearing that he 
injured his right eye in service by a bayonet accident and 
that he now has residual scarring that causes visual 
problems.  He testified that he has to hold his head a 
certain position to see things properly because of the right 
eye disorder.  He testified that he first began noticing neck 
pain in 1992 and had his neck massaged at the VA medical 
center one time, but did not continue treatment at the VA for 
neck problems.  He testified that his primary doctor said 
that his cervical spine condition was probably caused by the 
positioning of his head to compensate for his visual 
problems.  He testified that he developed DDD of the neck 
because of his neck positioning to see.  

Where, as in this veteran's case, there is a difference of 
medical opinion, the Court has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet.  App. 
190, 192-93 (1992).  With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet.  
App. 467, 470-71 (1993); see also Wensch v. Principi, 15 Vet.  
App. 362, 367 (2001) (it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases); Winsett v. West, 11 Vet. App. 420 (1998) (Court 
affirmed the Board's decision which weighed two medical 
opinions, from an expert and a treating physician); Owens v.  
Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one 
medical opinion over another is not error); Sanden v.  
Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not ignore 
the opinion of a treating physician, but is free to discount 
the credibility of that statement).  

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's  "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997). 

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection for a cervical spine disorder.  There is no 
evidence of such a disability shown in service or that his 
arthritis manifested one year after service.  The evidence 
reflects that the veteran developed his neck problems many 
years after service.  Although he has claimed that he 
developed a neck disorder secondary to visual problems that 
required him to move his neck a certain way and although the 
VA doctor in a November 2004 letter opined that the veteran's 
neck condition was more likely than not related to his 
military injury of the eyes which has caused him to 
overcompensate with his neck positioning in order to see 
effectively throughout the years, resulting in DDD, this 
opinion is outweighed by the opinion by the VA examiner in 
September 2005 who stated the veteran's condition was more 
than likely age related.  The VA examiner provided this 
opinion following the review of the claims file documenting 
the exact onset of the veteran's neck condition.  There is no 
indication that the VA doctor in November 2004 had the claims 
file to review before providing his medical opinion regarding 
the etiology of his cervical spine condition.  Thus the VA 
examiner's opinion outweighs the opinion from November 2004.    

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim; however, as the preponderance of 
the evidence is against the claim, that doctrine is 
inapplicable.


ORDER

Service connection for a cervical spine disorder as secondary 
to service-connected right eye disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


